DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a ring gear for an epicyclic or planetary reduction gear for a turbine engine, in particular of an aircraft, said ring gear extending around an axis and comprising first and second coaxial annular elements and comprising respectively two inner annular teeth sets of different orientations, said first and second annular elements further comprising respectively first and second radially outer annular flanges for attaching said first and second elements to one another by a fastening means of the screw-nut type, wherein one of said first and second flanges comprises at its outer periphery a cylindrical centering rim configured to cooperate with the outer periphery of the other of said first and second flanges, wherein said first and second coaxial annular elements comprise respectively first and second annular bodies, wherein the first annular element is connected to the first radially outer annular flange and the second annular element is connected to the second radially outer annular flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659